Exhibit 10.2

 

GRAPHIC [g26971kii001.jpg]

 

 

January 6, 2014

 

 

 

Via E-Mail:

 

 

Mr. Robert J. Chitty

Senior Vice President

InterContinental Hotels Group

Three Ravinia Drive, Suite 100

Atlanta, GA  30346

 

RE:  Deposit Terms

 

Dear Bob:

 

Pursuant to previous conversations and correspondence, the purpose of this
letter is to document our understandings and agreement regarding possible
seasonal shortfalls during 2014 and 2015 in the Deposit compared to the required
maintenance levels set forth in section 10.1 of the Management Agreement.

 

Section 10.1 of the Management Agreement among certain of our affiliates and
certain affiliates of InterContinental Hotels Group PLC, effective as of July 1,
2011 (the “Agreement”), provides that during the Fiscal Year ending December 31,
2014, Manager will not be in default of its obligation to pay the Owner’s First
Priority in full if, having applied portions of the Deposit to fund Owner’s
First Priority, the Deposit is not less than $30,000,000 through the end of such
Fiscal Year and in each Fiscal Year thereafter if, having applied portions of
the Deposit to fund Owner’s First Priority, the Deposit is not less than
$37,000,000 (each, a “Minimum Deposit”). Capitalized terms used in this letter
without definition have the meanings given therefor in the Agreement.

 

You have advised us that you anticipate possible seasonal shortfalls in the
Minimum Deposit during the Fiscal Years ending December 31, 2014 and 2015.

 

If during the Fiscal Years ending December 31, 2014 or 2015, Manager projects
Net Disbursement Cash in any Fiscal Month(s) will be insufficient to pay Owner’s
First Priority in full, that a draw on the Deposit will be required, and that
after having made such draw, the amount of the Deposit will be less than the
Minimum Deposit (the amount by which the Deposit would be reduced below the
Minimum Deposit is referred to as the “Shortfall”), Manager may deposit with
Owner, on or before the first Business Day of the Fiscal Month(s) in which the
Shortfall is projected, an amount in cash at least equal to one-half the
Shortfall (a “Special Deposit”), upon receipt by Owner the Minimum Deposit shall
be deemed to be reduced by an amount equal to twice the amount of the Special
Deposit (but not below zero) and the Minimum Deposit, for purposes of Manager’s
compliance under Section 10.1, will be the Minimum

 

 

A Maryland Real Estate Investment Trust with transferable shares of beneficial
interest listed on the New York Stock Exchange.

No shareholder, Trustee or officer is personally liable for any act or
obligation of the Trust.

 

--------------------------------------------------------------------------------


 

Mr. Robert J. Chitty
January 6, 2014
Page 2

 

Deposit as deemed to be reduced.  For example, if the Manager projects a
Shortfall in January of 2014 of $5,000,000, Manager may make a Special Deposit
in the amount of $2,500,000 on or before January 2, 2014 and the Minimum Deposit
will be deemed to be reduced to $25,000,000 for such Fiscal Year. If Manager
projects a further Shortfall in April of 2014 of $5,000,000, Manager may make an
additional Special Deposit in the amount of $2,500,000 on or before April 1,
2014 and the Minimum Deposit will be deemed to be reduced to $20,000,000 for
such Fiscal Year. The Minimum Deposit for the Fiscal Year ending December 31,
2015 shall be deemed to be reduced by an amount equal to twice the amount of any
Special Deposit(s) made in the prior Fiscal Year and not then applied or
refunded and any Special Deposit(s) made during such Fiscal Year. If Manager
does not project a Shortfall or the Special Deposit(s) previously made was
insufficient in light of the actual Shortfall, if Manager makes a Special
Deposit, or an additional Special Deposit, in a sufficient amount on or before
the first Business Day of the following Fiscal Month, Manager shall not be in
default of its obligation to pay the Owner’s First Priority in full.  The
Special Deposit(s) shall not be considered part of the Deposit for any purpose.

 

If at any time the combined balance of the Deposit and the Special Deposit is in
excess of the Minimum Deposit (without giving effect to any deemed reduction),
whether because the Deposit has been replenished from Net Disbursement Cash or
otherwise, upon written notice from Manager, Owner will refund an amount of any
Special Deposit(s) equal to such excess within five Business Days. Any deemed
reduction in the Minimum Deposit will be reversed by an amount equal to twice
the amount refunded.

 

If at any time Net Disbursement Cash, together with the Deposit, is insufficient
to pay the Owner’s First Priority in full, Owner may draw on the Special
Deposit(s); further Owner may draw on the Special Deposit(s) for any purpose for
which it is permitted to draw upon the Deposit under the Deposit Agreement. Upon
application of the Special Deposit(s), any deemed reduction in the Minimum
Deposit will be reversed by an amount equal to twice the amount applied.

 

Beginning January 1, 2016, deemed reductions to the Minimum Deposit will cease
to be in effect and the Minimum Deposit will be $37,000,000.

 

If the above is acceptable, please countersign both copies of this letter
agreement keeping one for yourself and returning one to HPT.

 

 

Very truly yours,

 

 

 

/s/ John G. Murray

 

 

 

John G. Murray

 

President

 

--------------------------------------------------------------------------------


 

Mr. Robert J. Chitty
January 6, 2014
Page 3

 

ACCEPTED AND AGREED:

 

 

 

InterContinental Hotel Group

 

 

 

By:

/s/ Robert J. Chitty

 

 

 

Robert J. Chitty

 

 

 

Senior Vice President

 

 

 

 

Date:

 

 

 

 

 

 

cc:

Robert Gunkel, CFO

 

 

--------------------------------------------------------------------------------

 